 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    LILY, et al,                                          Case No. 2:19-cv-00352-RFB-EJY
 5                      Plaintiff,
                                                                         ORDER
 6              v.
 7    JAN ROUVEN FUECHTENER,
 8                     Defendants.
 9

10          Before the Court is Defendant’s Request to Extend Time To Answer (ECF No. 27) and
11   Plaintiffs’ Objection thereto (ECF No. 28). No timely reply was filed.
12          The Court, having considered Defendant’s Request and Plaintiffs’ Objection, orders as
13   follows:
14          Defendant’s Request (ECF No. 28) is GRANTED in part and DENIED in part.
15          Defendant shall have through and including November 1, 2019 to answer or otherwise
16   respond to Plaintiffs’ Complaint and Motion for Prejudgment Writ. No further extension of time
17   will be granted absent an extraordinary and unforeseen circumstance.
18          DATED: October 10, 2019.
19

20

21                                               ELAYNA J. YOUCHAH
                                                 United States Magistrate Judge
22

23

24

25

26

27

28
                                                    1
